Citation Nr: 1106423	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1987.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).

The Veteran testified at an April 2008 Board hearing; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case for further development in June 2008.  
Development has been completed and the case is once again before 
the Board for review.


FINDINGS OF FACT

1.  The Veteran's left knee arthritis is not shown to be 
etiologically related to service. 

2.  The Veteran served in Vietnam from February 1968 to February 
1969 and is presumed to have been exposed to herbicides. 

3.  The Veteran has been shown to have ischemic heart disease, 
which is presumed to be related to in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in 
service, nor may arthritis be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


2.  Ischemic heart disease is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a September 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing 
corrective notice in a March 2006 letter.  The RO readjudicated 
the case in June 2006 and June 2009 supplemental statements of 
the case (SSOC).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a statement of the 
case (SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, a Board hearing transcript, and VA examinations have 
been associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations in 
August 2008 and December 2008.  38 C.F.R. § 3.159(c)(4) (2010).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that, 
cumulatively, the VA examinations obtained in this case are 
adequate as they are predicated on a review of the claims folder 
and medical records contained therein; contain a description of 
the history of the disability at issue; document and consider the 
Veteran's complaints and symptoms; and contain a clear opinion 
with regard to the etiology of the Veteran's claimed disabilities 
along with reasons and bases for the opinions rendered.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arteriosclerosis and arthritis, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  A Left Knee Disorder

Service treatment records show that in January 1968, the Veteran 
was seen for a sore right knee.  It was noted that while walking 
up stairs, the Veteran tripped and bruised his knee at the 
insertion of the quadriceps tendon.  There was no loss of motion.  
The Veteran was assessed with a contusion.  A January 1970 
reenlistment examination noted that the Veteran had injured his 
right knee in January 1968, that the injury was treated, and that 
it responded to treatment.  Clinical treatment reports dated from 
1968 to 1987 and periodic medical examinations completed in 1973, 
1974, 1975, 1976, 1979, 1980, 1983, and 1987 do not reflect any 
further complaints or findings pertaining to either knee.  

The Board notes that service treatment records also show that the 
Veteran fractured his right fibula in August 1971 while riding a 
motorcycle; he was noted to have a three inch scar on his right 
leg in subsequent periodic medical examinations.  

During the Veteran's April 2008 Board hearing, the Veteran 
described a left knee injury in service.  He stated that he was 
working on aircraft in Vietnam, and reported that they had a 
sniper.  He stated that the sniper started firing, and he tried 
to climb the steps to the maintenance van where he had his 
equipment.  He stated that he misjudged the step and landed his 
knee on the step.  He reported seeing a medic afterward.  The 
Veteran asserted that the injury that occurred was to the left 
knee; and that the examiner at the time must have made an error.  
The Veteran described his left knee symptoms after service, 
including swelling, arthritic episodes, and giving away of the 
knee.  

A February 1999 private treatment report from Dr. S.L. noted that 
the Veteran's prior medical history was significant for arthritis 
in the left knee.  

VA treatment records dated in 2008 show that the Veteran was seen 
for left knee pain, swelling, and giving way.  

The Veteran was afforded a VA examination in August 2008.  The 
claims file was reviewed.  The VA examiner noted that there was 
documentation of treatment to the right knee in January 1968.  
The Veteran advised the VA examiner that it was the left knee 
that was treated.  Left knee x-rays completed in June 2008 
revealed early osteoarthritic changes.  The Veteran was diagnosed 
with traumatic arthritis of the left knee.  No opinion as to 
etiology was rendered at that time. 

A December 2008 VA examination included a review of the claims 
file.  The VA examiner described the Veteran's reported history.  
He stated that, pertaining to the left knee, in 1968 while in 
Vietnam, the Veteran was working on an aircraft and was under 
sniper fire.  The Veteran stated that he tried to go up some 
steps to get his gear and struck his left knee on the metal 
steps.  The Veteran went to sick call and was treated 
conservatively.  The Veteran did state that his pain improved, 
but then over the past 15 years, he had increasing pain in the 
left knee.  He reported stiffness, swelling, instability, and 
locking of the knee.  Findings from the Veteran's August 2008 
physical examination were noted.  The VA examiner stated that he 
reviewed the Veteran's service records and regarding the knee 
condition.  A note dated in January 1968 showed a complaint of a 
sore right knee.  While walking up steps, the Veteran tripped and 
bruised his knee at the insertion of the quadriceps tendon.  The 
impression was contusion.  The Veteran was given robaxin prn.  
Service treatment records contained no other entries related to 
right or left knee problems.  Annual examinations in 1980, 1983, 
and a 1987 separation examination did not show any complaint of 
knee problems and did not show any abnormality of the knees.  

The VA examiner opined that the Veteran's left knee arthritis was 
not due to or a result of his military service.  He reasoned that 
the Veteran's service records only revealed one isolated clinic 
visit for right knee pain, not left.  He did have several 
injuries to the right leg/fibula; but the Veteran, in his 
statements, disclosed a different injury to the left knee, 
specifically, the incident where the Veteran struck his knee on a 
metal step.  The Veteran claimed that the medic put down the 
wrong knee.  The VA examiner stated that in spite of what the 
Veteran claimed as an error in documentation, there was no 
documentation of treatment of either the right or left knee 
related to that particular injury; nor, was there any 
documentation of chronic knee problems on his separation 
examination.  Therefore, the VA examiner concluded that there was 
no evidence that the Veteran's left knee condition started in 
service.  

A January 2009 VA examination reflects a diagnosis of severe 
chondromalacia of the left knee with no limitation of motion.  No 
opinion as to etiology was provided. 

The Veteran has testified that he injured his left knee when he 
fell on a metal step in service.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, while the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

The Veteran is competent to testify that struck his left knee on 
a metal step in service, and he is competent to state that this 
injury occurred to his left knee and not his right as documented 
in service treatment records.  The Veteran, however, is not 
competent to relate his current left knee disability to a left 
knee injury in service.  Although the Board finds that the 
Veteran may be credible in reporting that he sustained an injury 
to the left knee, and not the right, in service; the Board finds 
that the Veteran has not provided credible evidence of having 
incurred a chronic left knee disability in service.  In that 
regard, service treatment records relating to the incident 
described by the Veteran show that the Veteran had bruised his 
knee.  He was assessed with a contusion and was given pain 
medication.  No further treatment to the knee was shown.  Thus, 
assuming that the Veteran is credible in reporting an injury to 
the left knee in service, diagnosed as a contusion, the Board 
finds that the Veteran has not provided credible evidence showing 
that he sustained a chronic left knee injury in service.  

Although the Veteran reported that he injured left knee while in 
Vietnam, the Board finds it probative that service treatment 
records do not reflect any further complaints relating to the 
left knee during the remainder of the Veteran's 19 years of 
service from 1968 to 1987.  The Board finds it probative, that 
the earliest medical evidence of a post-service left knee 
disability was in February 1999, approximately 30 years after the 
Veteran's in-service injury.  During the Veteran's VA 
examination, he indicated that his knee pain did improve, but 
then over the past 15 years, he had increasing pain in the left 
knee.  In light of the foregoing, the Board finds at the there 
must be competent and credible medical evidence in this case 
which relates his current left knee disability to his in-service 
injury.  

A VA examiner opined that the Veteran's current left knee 
arthritis was not due to or the result of his military service.  
According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  The Board finds that VA opinion, in 
this case is probative, in that it was based on available medical 
evidence of record as well as a lay history provided by the 
Veteran and described clearly in the examination report.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The VA examiner 
also provided an adequate statement of reasons and bases for his 
opinion based on the available evidence.  He reasoned that 
service treatment records revealed only one isolated clinic visit 
for knee pain.  He indicated that in spite of what the Veteran 
claimed as an error in documentation, there was no further 
documentation of any treatment to either the right or left knee 
related to the Veteran's reported knee injury, nor were there any 
chronic knee problems shown on the Veteran's separation 
examination.  Based on the foregoing, the VA examiner concluded 
that the Veteran's current left knee disorder did not start in 
service.  

The Veteran has not otherwise provided competent and probative 
medical evidence which relates his current left knee disorder to 
service.  Arthritis of the left knee did not manifest within one 
year of the Veteran's separation from service.  There is no 
competent and credible evidence of chronicity of symptomatology 
shown by the record.  In light of the foregoing, the Board finds 
that service connection for a left knee disorder is not 
warranted.




2.  Heart Disability

The Veteran has also claimed service connection for a current 
heart disorder both on a direct basis and as secondary to PTSD.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

The Board notes that during the pendency of this appeal, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions: ischemic heart disease, Parkinson's 
disease, and hairy cell leukemia and other B cell leukemias.  
VA's final regulation was issued on August 31, 2010.  See 75 Fed. 
Reg. 53202 -53216 (Aug. 31, 2010).  

Although the Veteran has not alleged that his claimed heart 
condition is related to exposure to an herbicide agent in 
service, in light of the new presumptions as it applies to 
ischemic heart disease, the Board has considered whether 
presumptive service connection is warranted in this case. 

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2010).  The presumption of herbicide 
exposure is warranted for service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam (emphasis added).  
38 C.F.R. § 3.307(a)(6)(iii) (2010); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  

The diseases presumed to be associated with herbicide exposure 
include:  chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes or 
adult-onset diabetes), Hodgkin's disease, ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery); and stable, unstable and Prinzmetal's 
angina), all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia), 
multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The Veteran's personnel records show that he served in Vietnam 
from February 1968 to February 1969.  The Board finds that 
Veteran had qualifying service in the Republic of Vietnam and he 
is therefore presumed to have been exposed to an herbicide agent 
in service.

VA treatment records and VA examinations dated in 2008 and 2009 
reflect diagnoses of coronary artery disease; two vessel disease, 
status post coronary artery bypass graft; and valvular heart 
disease, status post mitral valve replacement.  The Board finds 
that medical evidence of record establishes that the Veteran has 
a currently diagnosed ischemic heart disease as defined by the 
applicable regulation.  The Board, therefore, finds that service 
connection ischemic heart disease is warranted on a presumptive 
basis.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2010).  The Board notes further, that to the 
extent that the record includes a diagnosis of valvular heart 
disease, service medical records contain no evidence of such, 
there is no competent and probative evidence of such disease 
manifest to a compensable degree within one year of service, and 
there is no competent and probative medical evidence of a nexus 
between such disease and the Veteran's military service.  See 
August 2008 VA examination report; December 2008 VA supplemental 
medical opinion; see also March 2008 VA treatment record 
indicating valve replacement due to rheumatic heart disease.  

Because the Board has granted service connection for ischemic 
heart disease on a presumptive basis, the Board need not address 
whether service connection for a  heart disorder is warranted on 
either a direct basis or as secondary to PTSD.  

C.  Conclusion

The Veteran's left knee disorder was not incurred or aggravated 
in service, and no nexus has been established by competent and 
credible lay evidence or competent and probative medical evidence 
between the Veteran's current disability and his military 
service.  Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran's left knee disorder 
is etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.

The Veteran served in Vietnam from February 1968 to February 1969 
and is presumed to have been exposed to herbicides.  He has been 
diagnosed with ischemic heart disease as defined by regulation.  
Therefore, the Board concludes that service connection ischemic 
heart disease is warranted on a presumptive basis.


ORDER

Service connection for a left knee disorder is denied.

Service connection for ischemic heart disease is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


